DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s argument under § 101 that the amended claim limitations recite acts that cannot be performed only using a person’s mind or pen and paper are partially persuasive, and updated analysis of the amended claims appears below.

Regarding Applicant’s argument under § 103 that the applied references fail to teach the claims as amended, particularly the tree-based mapping procedure, the examiner respectfully disagrees.
Applicant’s specification provides support for the concept in paragraph [0041] and corresponding Figure 3.  However, as described in the paragraph it is only a logical analogy, because the second and third sentences describe it as “corresponds to” and “may be considered”.  Chasseur teaches a tree-based mapping procedure as JSON is a hierarchical semi-structed data model and a mapping is performed to corresponding relational data fields, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The recited parsing, matching, generating, and populating operations of claim 2, while not verbatim, are already recited in clauses of the newly amended claim 1’s “generating” and “mapping” steps.

Similarly, the recited bi-directional mapping operations of claim 6, while not verbatim, are already recited in clauses of the newly amended claim 1’s “mapping” step.

Claims 9, 13, 16, and 20 correspond to claims 2 & 6 and are rejected for the same reasons.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a method (claim 1), a system (claim 8), and a computer program product (claim 15).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 is representative of claims 8 & 12 and recites “generating the object instance of the user-defined object type in response to accessing the object definition metadata for the user-defined object type in the database data dictionary” and “mapping between the hierarchical data and the object instance of the user-defined object type based on the object definition metadata stored in the database data dictionary, wherein a tree-based mapping procedure is  executed to populate the object instance of the user-defined object type by matching a key-value pair to an object attribute of the user-defined object type stored in the database system”.

These steps use gathered data to make an instance (example according to a template) of an object, then establish a mapped relationship between two different data structure fields that correspond to each other, which are acts of information evaluation that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.

Claims 2-7, 9-14, 16-21, 22 & 23 recite limitations that are further extensions of the abstract idea.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., one or more computing systems, processor, memory, and non-transitory computer readable medium) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Further, the recited steps of “storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, wherein an object type definition provides a schema for an object instance of the user-defined object type” and “receiving, at the database system, data to be mapped between the user-defined object type and hierarchical data from outside a database system” amount to insignificant extra-solution activity because they receive and store data in addition to the abstract idea.  

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering do not meaningfully limit the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Friebel et al. (US 2003/0200501 A1, hereinafter “Friebel”) in view of 
(ii) Barton (US 2013/0086095 A1, hereinafter “Barton”), and further in view of
(iii) “Enabling JSON Document Stores in Relational Systems” by Chasseur et al. (published in 2013, cited in Applicant’s IDS filed 01/06/2022, hereinafter “Chasseur”.

	Regarding claim 1, Friebel teaches 
A method, comprising: 
storing object definition metadata for a database object type in a database data dictionary [Friebel, Figures 1 & 2, ¶ 0021, mapping specification 36 (“object definition metadata”) and data directives 38 (“database object type”)].

Friebel does not explicitly teach the database object type corresponding to a user-defined object type in a database system, wherein an object type definition provides a schema for an object instance of the user-defined object type.

However, Barton teaches
the database object type corresponding to a user-defined object type in a database system, wherein an object type definition provides a schema for an object instance of the user-defined object type [Barton, ¶¶ 0009, 0010 & 0169, implementation of user-defined types through a CREATE TYPE statement].

Friebel and Barton are analogous art because they are in the same field of endeavor, XML and database object data conversion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the implementation of user-defined types (UDT), as taught by Friebel and known in object relational database systems, in addition to other classes when converting and providing comparable representations of data in XML.  This would have yielded the predictable result of usage of UDT classes when operating with database objects.  Additional motivation to combine is provided by Barton in paragraphs [0009], [0010] and [0044].

The combination of Friebel and Barton teaches
receiving, at the database system, data to be mapped between the user-defined object type and hierarchical data from outside a database system [Friebel, Figure 1, ¶¶ 0019 & 0020, non-rectangular formatted data in XML format 32 (“hierarchical data”); ¶ 0045, input data file]; 
generating the object instance of the user-defined object type in response to accessing the object definition metadata for the user-defined object type in the database data dictionary [Friebel, Figure 1 & ¶ 0022; ¶ 0060 “The SQL commands may create tables within the RDBMS based upon the mapping specification”, table creation corresponds to object instance, insert columns, and create datasets then populate the table with them from input XML data]; and 
mapping between the hierarchical data and the object instance of the user-defined object type based on the object definition metadata stored in the database data dictionary [Friebel, Figure 1 & ¶ 0022]. 

	The combination of Friebel and Barton does not explicitly teach wherein a tree-based mapping procedure is executed to populate the object instance of the user-defined object type by matching a key-value pair to an object attribute of the user-defined object type stored in the database system.

	However, Chasseur teaches wherein a tree-based mapping procedure is executed to populate the object instance of the user-defined object type by matching a key-value pair to an object attribute of the user-defined object type stored in the database system [Chasseur, page 3, § 2.4, JSON is a hierarchical semi-structured data model, and the Argo project is used for storing and querying JSON data in a relational database; page 4, § 3, Argo has a mapping layer to convert JSON objects to relational tuples and vice versa; and page 5, § 3.1.2, Figure 3 showing the decomposition of JSON objects from Figure 1 into the Argo/3 Relational Format].

Friebel, Barton, and Chasseur are analogous art because they are in the same field of endeavor, hierarchical data and database object data conversion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Friebel and Barton with the JSON and relational data bidirectional mapping techniques taught by Chasseur to obtain the known benefits of both the JSON data model and relational systems in the process.  See Chasseur, Abstract.

Regarding claim 2, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the hierarchical data is mapped to the database object type, by a process comprising: 
	parsing the hierarchical data to identify a key-value pair [Friebel, Figures 6 & 7, ¶¶ 0036-0038, column tags indicate what columns the table will have]; 
matching a key to an attribute for the user-defined object type, wherein the object definition metadata is accessed to execute the matching [Friebel, ¶ 0043]; 
generating the object instance of the user-defined object type [Friebel, ¶ 0034]; and 
populating the object instance of the user-defined object type with a value from the key-value pair [Friebel, ¶ 0034]. 

Regarding claim 3, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the database object type is mapped to the hierarchical data, by a process comprising: 
identifying the object instance for the user-defined object type [Friebel, ¶¶ 0057-0059]; 
identifying an object attribute for the object instance of the user-defined object type [Friebel, ¶¶ 0057-0059]; 
determining a key for the object attribute [Friebel, ¶¶ 0057-0059]; 
identifying a value for the key, wherein the value for the key corresponds to an attribute value for the object attribute [Friebel, ¶¶ 0057-0059]; and
serializing the key and the value to generate the hierarchical data [Friebel, ¶ 0059]. 

Regarding claim 4, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the hierarchical data corresponds to at least one of JSON or XML [Friebel, ¶ 0020]. 

Regarding claim 5, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, further comprising mapping a first name for a key in the hierarchical data to a second name for an attribute in the user-defined object type [Friebel, ¶¶ 0079 & 0086]. 

Regarding claim 6, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the data is mapped bi-directionally between the user-defined object type and the hierarchical data from outside the database system [Friebel, ¶ 0059]. 

Regarding claim 7, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the hierarchical data includes object type identification data [Friebel, ¶ 0086].

	Claims 8-14 and 15-21 recite limitations similar to claims 1-7, respectively, and are rejected for the same reasons discussed above.

Regarding claim 22, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, wherein the tree-based mapping procedure is implemented by: 
identifying a user-defined object type match for the hierarchical data, wherein a key leaf node of a hierarchical tree structure corresponds to a key of the key- value pair; a value leaf node of a user-defined object type tree structure corresponds to a value of the key-value pair; and the key leaf node of the hierarchical tree structure is matched to the value leaf node of the user-defined object type tree structure [Chasseur, page 4, § 3, Argo has a mapping layer to convert JSON objects to relational tuples and vice versa; page 5, § 3.1.2, Figure 3 showing the decomposition of JSON objects from Figure 1 into the Argo/3 Relational Format].

Regarding claim 23, the combination of Friebel, Barton, and Chasseur teaches the method of claim 1, 
wherein a component embedding within the database system maps between hierarchical data stored in one or more computing systems external to the database system and the user-defined object type stored in the database data dictionary within the database system [Chasseur, page 4, § 3, Argo has a mapping layer to convert JSON objects to relational tuples and vice versa; page 5, § 3.1.2, Figure 3 showing the decomposition of JSON objects from Figure 1 into the Argo/3 Relational Format].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/15/2022